Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 7, 2022

                                       No. 04-22-00572-CV

FRITZ MANAGEMENT, LLC, Fries Restaurant Management, LLC, and Sun Holdings, Inc.,
                              Appellants

                                                 v.

                            ALFORTISH CONTRACTORS, LLC,
                                       Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI07323
                          Honorable Rosie Alvarado, Judge Presiding


                                          ORDER
         On September 2, 2022, appellants filed a notice of interlocutory appeal seeking to appeal
the trial court’s denial of their motion to compel arbitration. On September 23, 2022, we issued
an order stating the clerk’s record did not contain an order denying appellants’ motion to compel
arbitration and ordered appellants to show cause why this appeal should not be dismissed. We
noted, if a supplemental clerk’s record is required to establish this court’s jurisdiction, appellant
must ask the trial court clerk to prepare one and must notify the clerk of this court that such a
request was made. We suspended all deadlines in this appeal until further order of the court.
         On October 4, 2022, a supplemental clerk’s record was filed containing a signed order
denying appellants’ motion to compel arbitration. Because the appellate record has been filed,
we ORDER appellants’ brief due on or before October 27, 2022. Further briefing, including
the filing of Appellee’s brief, is due in accordance with rule 38.6 of the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.6.



                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court